January 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        MICHAEL ALDOUS, Appellant

NO. 14-12-01013-CV                          V.

   ERIC BRUSS, SILVIA SANDOVAL, DEBBIE AND DALE O'CONNOR,
                             Appellees
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 30, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Michael Aldous.


      We further order this decision certified below for observance.